DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 6/7/21 have been fully considered and entered. Claims 1, 4-6, 8-10 and 15-20 have been amended as requested. Applicant’s amendments are found sufficient to overcome the rejections of claims 1-20 based on the cited prior art of Neely et al. (US 2007/0026753) [hereinafter Neely]. Specifically, the cited prior art of Neely does not teach or suggest the claimed non-woven fabric. As such, these rejections are hereby withdrawn. Claims 1-20 are in condition for allowance. 
Terminal Disclaimer
2.	The terminal disclaimer filed on 6/7/21 and 6/8/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending U.S. Patent No. 10,888,471 and U.S. Patent No. 10,772,768 and U.S. Patent No.10, 934,645 and U.S. Patent No.10, 968,552 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The obvious double patenting rejections made over of copending Application No. 15/879477 and copending Application No. 16/987450 are hereby withdrawn. Applicant’s amendments are found sufficient to overcome these rejections.  As such, they are hereby withdrawn. 

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: Claims 1-20.
	With regard to claims 1, 9 and 17 there is no known prior art which teach or fairly suggest the claimed non-woven having the claimed zones, micro-zones, three-dimensional patterns and differences . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.